Citation Nr: 0939770	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  09-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel   


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran testified in July 2009 before the undersigned at 
a travel board hearing at the RO.  At the request of the 
Veteran, the record was held open for 30 days so that he may 
submit additional evidence.  No additional evidence was 
received and the record was closed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's testimony, he stated he was evaluated by 
a Dr. "Colen" who may have been a private physician at 
"UNMC" regarding his diagnosis of prostate cancer.  The 
Veteran described this physician's inquiries as to whether 
the Veteran had ever been exposed to asbestos.  Upon review 
of the record, the Board notes that there are no evaluations 
or treatment reports bearing this physician's name or the 
acronym "UNMC."  The consultation records of this physician 
should be obtained and incorporated into the record.  As the 
RO conceded the Veteran was probably exposed to asbestos 
during his service as an aviation structural mechanic (DD 
214), an opinion from a medical practitioner regarding the 
etiology of the Veteran's prostate cancer would have bearing 
on the claim.  

Further, upon review of the VA treatment records, the Board 
notes that an October 2007 treatment entry for the Veteran at 
the Grand Island medical facility refers to the Veteran going 
to a follow-up consultation at the VA medical center in 
Omaha, Nebraska.  However, the VA treatment records from the 
VA medical center in Omaha begin in the record in January 
2008.   Any pertinent VA treatment records from the Omaha 
medical center must be added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his prostate cancer, 
specifically from the office of Dr. Colen, 
at "UNMC" for the periods from 2007 to 
2008, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Obtain all the Veteran's prostate 
cancer or urology treatment records from 
the VA medical center in Omaha, Nebraska 
for the period of 2007 to 2008 and 
incorporate them into the record.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  If and only if, the medical reports 
indicate that the Veteran's prostate 
cancer is related to service or asbestos, 
schedule the Veteran for a VA examination 
to determine the etiology of his prostate 
cancer.  After reviewing the claims file 
and noting such, the examiner is requested 
to conduct all necessary tests and address 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
the Veteran's prostate cancer is related 
to service or any in-service asbestos 
exposure.  A rationale should be provided 
for any opinion reached.  If the examiner 
cannot render an opinion without resort to 
speculation, he or she should state so and 
provide a discussion explaining such.

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


